Title: To John Adams from C. W. F. Dumas, 24 June 1783
From: Dumas, C. W. F.
To: Adams, John


          Monsieur,
            Lahaie 24e. Juin 1783
          L’Echange des Ratifications se fit hier entre Mr. le Greffier & votre serviteur; & il en fait aujourd’hui son rapport en conséquence à Leurs H. P. Il m’a chargé de ses complimens pour V. Exce. Je garde sous la Clef les deux Actes, écrits sur parchemin, munis du grand Sceau de la Rep. dans deux boetes d’argent, pour vous les remettre selon vos ordres, & suis avec grand respect / De Votre Excellence / Le très-humble & très- / obéissant serviteur
          C.w.f. Dumas
          
          Translation
          Sir
            The Hague, 24 June 1783
          The exchange of ratifications was carried out yesterday between the greffier and your servant, and as a result today he is making his report to their High Mightinesses.1 He asked me to send his compliments to your excellency. I am keeping under lock the two documents, written on parchment, affixed with the great seal of the Republic in two silver boxes, in order to send them to you according to your instructions.2 I am with great respect for your excellency, your very humble and very obedient servant
          C.w.f. Dumas
        